DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of: 
Group I, claims 1-9; 
(i) ‘decellularization of a cultured fibroblast cell layer’ of claim 3; and 
(ii) ‘chloroform’ of claim 5 as PLCL solution, 
in the reply filed on 7/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The use of the term Alexa Fluor®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanfer et al. (EP 3 181 154 A1; 2017).
Lanfer teaches a wound care product with at least one extracellular matrix (ECM) layer and at least one polymer, with a biodegradable polymer (abstract).  By adding a polymer layer to the ECM layer, it is possible to combine the physical properties (e.g., strength, softness, flexibility, biodegradation) of the polymer layer with the reconstructive properties of the ECM [0011].  The polymer layer is preferably located on top of the ECM layer and is therefore not in direct contact with the wound [0015].  The ECM is the non-cellular portion or material of animal or human tissues that surrounds cells; it may be obtained from any kind of tissue by methods well known in the art; a list of typical ingredients is discussed [0025]; see also [0039].  Decellularization and materials used to decellularize the ECM are discussed at [0028].  In a preferred embodiment a ECM sheet is obtained from tissue and cut along the layer plane to yield an ECM sheet with reduced thickness [0029].  In one embodiment the ECM layer can be isolated from in vitro cultivated cells; preferably cells include Applicant elected cultured … fibroblasts [0034].
The wound care product of the present invention contains at least two layers, a polymer layer and a separate and distinct ECM layer.  The at least one polymer layer and the at least on ECM layer, are connected, in one embodiment, by chemical crosslinking
In one embodiment of the invention the at least one polymer layer is a polymeric film [0048].  Biodegradable polymers are named, and include polylactide (PLA), polycaprolactone (PCL) and copolymers thereof [0054] (a copolymer of PLA and PCL corresponds to the instant claimed PLCL).  See also claim 8, which names polylactide (PLA), polycaprolactone (PCL) and copolymers thereof as biodegradable polymers.  Concentration of polymer is named at 0.5-2%, preferred 1% [0080].
At [0076] method steps of preparing a multilayered wound care product comprise: (a) provision of an ECM layer, (b) bringing the ECM layer in contact with a dispersion comprising collagen and at least one biodegradable polymer; (c) freeze-drying the product of step (b) [0076].  Freeze drying results in a wound care product with an intermediate layer [0080].  The Examiner notes that freeze-drying would correspond to physical crosslinking between the ECM and polymer layers (consistent with the depiction of an intermediate layer), absent evidence to the contrary.  It is noted that in [0077] step (c) is replaced by drying or freeze-drying (construed to overlap with the temperature range of claim 7, rendering the range obvious).  Moderate drying temperatures or by freeze-drying to connect layers are also discussed at [0086], also construed as establishing a temperature range overlapping with claim 7, rendering the claimed range obvious.
In Example 5, ECM is laid on the bottom of culture dish which is them filled with collagen dispersion and aqueous solution of biodegradable polymer; the dish is frozen and subjected to freeze-drying (i.e., where evaporation of polymer solution solvent occurs), giving ECM bottom layer, intermediate collagen layer and a biodegradable polymer layer (upper layer); absent evidence to the contrary, the ECM and polymer is physically crosslinked by the freeze-drying [0084].  The culture dish corresponds to a solid phase substrate to which ECM is attached.  Use of this product in wound applications, where the ECM layer is exposed to the wound (see [0092]) would require a step of separating of polymer-ECM film product from the substrate, rendering obvious the recited step of claim 9.
Following the teachings of Lanfer, it would have been obvious to adopt the ECM being attached to a substrate, coating with PLCL copolymer (a copolymer taught and claimed), being added in the form of a solution to the ECM layer, then evaporating the solvent of the solution of the PLCL copolymer, obvious based on combining the parts of this method taught and exemplified; followed by drying at moderate to freeze-drying temperatures (construed to result in physical crosslinking/attachment) between PLCL and ECM, absent evidence to the contrary.  This obvious combination of different parts of Lanfer from those taught and exemplified render claims 1, 6, 7, 9 obvious.  
It is alternately noted, that because chemical crosslinking materials are taught, the skilled artisan would alternately have found physical crosslinking techniques as obvious alternatives to chemical crosslinking.
Regarding the ECM source of claim 3, ECM obtained from Applicant elected cultured fibroblast cell layer would have been obvious, because this material is taught as a source of ECM, giving the method of claim 3.
Regarding timing of drying required by claim 8, 12-72 hours, the explicit time of drying is not stated.   However, overnight to several day drying range would have been obvious as a result of routine optimization of the drying step taught (considering drying temperatures overlap and polymer concentrations are within claimed ranges, requiring similar drying times to those recited in claim 8).  Thus, this claim is obvious as a result of routing optimization of time required for drying, based on similar temperatures and the recited polymer solution concentrations.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanfer et al. (EP 3 181 154 A1; 2017), as applied to claims 1, 3, 6-9 above, and further in view of Kim et al. (KR 1020030032420; 2003; English translation provided by WIPO on 11/24/2022).
The teachings of Lanfer are set forth above, with the reasons, inter alia, claim 1 is prima facie obvious.  Regarding claim 4, the molecular weight of the polymer or PLCL is not taught by Lanfer.  Regarding claim 5, the elected chloroform is not taught as copolymer solvent by Lanfer.
Kim teaches a biodegradable polymer for regenerating an impaired ocular tissue is provided to cure the impaired ocular tissue; the biodegradable polymer is prepared from polylactic acid, polycaprolactone or a copolymer thereof (abstract).  
Biodegradable porous polymer scaffold materials shoulb be non-toxic, have excellent biocompatibility for tissues and have sufficient mechanical strength to maintain its shape which cells attach and grow while the degradation rate is low; it must be decomposed and destroyed along with cell growth.  Polymers suitable for this study are polymers composed of, inter alia, lactic acid, caprolactone and their copolymers.  Polylactic acid is also strong, but its degradation is so slow that it takes 6 months to 1 year to completely break down.  Polycaprolactone has weak strength and decomposition rate is slower than polylactic acid (3rd page, 3rd paragraph).  
Therefore, in this study, copolymers of two or more components of the above synthetic polymers with appropriate strength and decomposition rate were more effective.  In particular poly (lactic acid/caprolatone) (the instant claimed PLCL) was well suited for this study because it had excellent mechanical strength and was degraded in the body within 8-12 weeks (3rd page, 4th paragraph).
Regarding the size of the polymers, Example 1 utilizes PLGA in a size range from 40,000 – 75,000, dissolved in Applicant elected chloroform (bottom p. 3).  Example 2 uses PGCL in a molecular weight 130,000 (130 kDa).  Thus, sizes in the range of claim 4 are taught for similar copolymers by Kim, rending sizes similar to this obvious when PLCL is used in the method taught by Lanfer, giving the method of claim 4.  The motivation would have been to adopt a similar size to the Kim exemplified size for a related copolymer.
There is discussion by Kim of dissolving the biodegradable polymer in an organic solvent, making the casting, followed by solvent removal.  Above synthetic polymers are easily soluble, in, inter alia, Applicant elected chloroform (3rd page, 5th paragraph).  Thus, for PLCL, it would have been obvious to select chloroform as solvent (taught as suitable and exemplified in Example 1), when applying the solution of PLCL to ECM layer, rendering obvious claim 5.  The motivation would have been to adopt a solvent taught as suitable for PLCL and exemplified for a related copolymer.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611